DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 18 identify the uniquely distinct features of a sensor configured to detect a vital sign associated with stress of a hearing device user, determine that the vital sign associated with stress of the hearing device user has exceeded a stress threshold and log that the hearing device user is having a negative hearing experience associated with the setting or the alternative setting, wherein the logging includes storing the determined classification of the sound received at the hearing device in combination with all the disclosed limitations of claims 1, 8 and 18.
The closest prior art, Buiundo Lotito et al. (US 20100278365A1) discloses a hearing device comprising: a microphone configured to receive sound and convert the sound into an audio signal, a processor configured to receive the audio signal; a transmission unit to determine a classification of sound associated with the audio; sensors to detect a position of a hearing device user and provide an actual signal associated with the detected sensor signals; and based on the determined classification of the sound, adjust a setting of the hearing device or provide an option to implement an alternative settings but fails to teach the sensor detects a vital sign associated with stress of a hearing device user, the vital sign associated with stress of the hearing device user has exceeded a stress threshold and log that the hearing device user is having a negative hearing experience associated with the setting or the alternative setting, wherein the logging includes storing the determined classification of the sound received at the hearing device; Goldstein (US 20170215011A1) discloses a hearing comprising: a microphone configured to receive sound and convert the sound into an audio signal; a sensor configured to detect a vital sign associated with stress of a hearing device user and provide a vial sign signal associated with the detected vital sign; a processor configured to receive the audio signal and the vital sign and a memory, electronically coupled to the processor, the memory storing instructions that when executed by the processor direct the hearing device to perform operations, the operations comprising: determine that the vital sign associated with stress of the hearing device user has exceeded a stress threshold; and based on the determined classification of the sound and in response to determining the stress threshold has been exceeded, adjust a setting of the hearing device or provide an option to implement an alternative setting but fails to teach logging that the hearing device user is having a negative hearing experience associated with the setting or the alternative setting, wherein the logging includes storing the determined classification of the sound received at the hearing device; Tran (US 20200268260A1) discloses determining an applied signal processing scheme to apply to the hearing device is based on a machine learning algorithm that is trained on a dataset of hearing device users receiving the same or similar sound but fails to teach a sensor to detect a vital sign associated with stress of a hearing device user, the vital sign associated with stress of the hearing device user has exceeded a stress threshold and log that the hearing device user is having a negative hearing experience associated with the setting or the alternative setting, wherein the logging includes storing the determined classification of the sound received at the hearing device. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        3 June 2022